                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Western Division

Jack D McCullough
                              Plaintiff,
v.                                                  Case No.: 3:17−cv−50116
                                                    Honorable Frederick J. Kapala
Brion Hanley, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 20, 2018:


        MINUTE entry before the Honorable Iain D. Johnston: Status hearing held on
12/20/2018. Any motion regarding the plaintiff's deposition shall be filed by 1/11/2019
and set for presentment on Judge Johnston's regular motion call. Telephonic status hearing
set for 3/7/2019 at 1:30 PM. Counsel are directed to call 1−888−557−8511 and use the
access code of 2660444 for the 3/7/2019 hearing. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
